UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 HEDI HAMMAMY,                                    )
                                                  )
                        Petitioner,               )
                                                  )
                v.                                )   Civil Case No. 05-429 (RJL)
                                                  )
 BARACK OBAMA; et al.,                            )
                                                  )

                                                ~
                        Respondents.

                                           ORDER
                                 (February ~, 2009) [#204]

       Respondents move this Court to supplement their Return, pursuant to the

November 28, 2008 Case Management Order governing the proceedings for petitioner

Hedi Hammamy. Petitioner opposes this motion. Upon consideration of the briefs, the

record, and the applicable law, the Court GRANTS the motion. Accordingly, it is hereby

       ORDERED that Government Exhibits 20 through 28 are admitted as supplements

to the Return. It is further

       ORDERED that petitioner may supplement his Traverse by March 3, 2009 to

respond to the new Government exhibits.

       SO ORDERED.




                Pursuant to Federal Rule of Civil Procedure 25(d), if a public officer named as a
party to an action in his official capacity ceases to hold office, the court will automatically
substitute that officer's successor. Accordingly, the Court substitutes President Barack Obama
for former President George W. Bush.